--------------------------------------------------------------------------------

Exhibit 10.1

SUBORDINATED NOTE PURCHASE AGREEMENT


This SUBORDINATED NOTE PURCHASE AGREEMENT (this “Agreement”) is dated as of
December 13, 2019, and is made by and among Reliant Bancorp, Inc., a Tennessee
corporation (the “Company”), and the several purchasers of the Subordinated
Notes identified on the signature pages hereto (each a “Purchaser” and
collectively, the “Purchasers”).


RECITALS


WHEREAS, the Company is offering up to $60,000,000 in aggregate principal amount
of Subordinated Notes (as defined herein) of the Company, which aggregate amount
is intended to qualify as Tier 2 Capital (as defined herein).


WHEREAS, the Company has engaged Sandler O’Neill + Partners, L.P., Keefe,
Bruyette & Woods, Inc., and Hovde Group, LLC as placement agents (“Placement
Agents”) for the offering of the Subordinated Notes.


WHEREAS, each of the Purchasers is an institutional “accredited investor” as
such term is defined in Rule 501(a)(1), (2), (3), or (7) of Regulation D
(“Regulation D”) promulgated under the Securities Act of 1933, as amended (the
“Securities Act”), or a QIB (as defined below).


WHEREAS, the offer and sale of the Subordinated Notes by the Company is being
made in reliance upon the exemptions from registration available under Section
4(a)(2) of the Securities Act and Rule 506(b) of Regulation D.


WHEREAS, each Purchaser is willing to purchase from the Company a Subordinated
Note in the principal amount set forth on such Purchaser’s respective signature
page hereto (the “Subordinated Note Amount”) in accordance with the terms,
subject to the conditions and in reliance on the recitals, representations,
warranties, covenants and agreements set forth herein and in the Subordinated
Notes.


NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements herein contained and other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto hereby agree as
follows:


AGREEMENT


1.            DEFINITIONS.


1.1            Defined Terms.  The following capitalized terms used in this
Agreement have the meanings defined or referenced below.  Certain other
capitalized terms used only in specific sections of this Agreement may be
defined in such sections.


“Acquisition Agreements” means, collectively, (i) that certain Agreement and
Plan of Merger dated September 16, 2019 by and among the Company, Tennessee
Community Bank Holdings, Inc., and Community Bank & Trust and (ii) that certain
Agreement and Plan of Merger dated October 22, 2019 by and among the Company, PG
Merger Sub, Inc., and First Advantage Bancorp, in each case as amended from time
to time.



--------------------------------------------------------------------------------

“Affiliate(s)” means, with respect to any Person, such Person’s immediate family
members, partners, members or parent and subsidiary corporations, and any other
Person directly or indirectly controlling, controlled by, or under common
control with said Person and their respective Affiliates.


“Agreement” has the meaning set forth in the preamble hereto.


“Applicable Procedures” means, with respect to any transfer or exchange of or
for beneficial interests in any Subordinated Note represented by a global
certificate, the rules and procedures of DTC that apply to such transfer or
exchange.


“Bank” means Reliant Bank, a Tennessee state-chartered commercial bank and a
wholly owned subsidiary of the Company.


“Business Day” means any day other than a Saturday, Sunday or any other day on
which banking institutions in the State of Tennessee are permitted or required
by any applicable law or executive order to close.


“Bylaws” means the bylaws of the Company, as amended and/or restated and in
effect on the Closing Date.


“Charter” means the charter of the Company, as amended and/or restated and in
effect on the Closing Date.


“Closing” has the meaning set forth in Section 2.2.


“Closing Date” means December 13, 2019.


“Company” has the meaning set forth in the preamble hereto and shall include any
successors to the Company.


“Company Covered Person” has the meaning set forth in Section 4.2.4.


“Company’s Reports” means (i) the Company’s Annual Report on Form 10-K for the
year ended December 31, 2018, as filed with the SEC, including the audited
financial statements contained therein; (ii) the Company’s Quarterly Report on
Form 10-Q for the quarter ended March 31, 2019, as filed with the SEC, including
the unaudited financial statements contained therein; (iii) the Company’s
Quarterly Report on Form 10-Q for the quarter ended June 30, 2019, as filed with
the SEC, including the unaudited financial statements contained therein; (iv)
the Company’s Quarterly Report on Form 10-Q for the quarter ended September 30,
2019, as filed with the SEC, including the unaudited financial statements
contained therein; and (v) the Company’s public reports for the year ended
December 31, 2018, the period ended March 31, 2019, the period ended June 30,
2019, and the period ended September 30, 2019, as filed with the FRB as required
by regulations of the FRB.


“Disbursement” has the meaning set forth in Section 3.1.


“Disqualification Event” has the meaning set forth in Section 4.2.4.


2

--------------------------------------------------------------------------------

“DTC” has the meaning set forth in Section 3.1.


“Equity Interest” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation, and any
and all warrants, options or other rights to purchase any of the foregoing.


“Event of Default” has the meaning set forth in the Subordinated Notes.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“FDIC” means the Federal Deposit Insurance Corporation.


“FRB” means the Board of Governors of the Federal Reserve System.


“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America.


“Global Note” has the meaning set forth in Section 3.1.


“Governmental Agency(ies)” means, individually or collectively, any federal,
state, county or local governmental department, commission, board, regulatory
authority or agency (including each applicable Regulatory Agency) with
jurisdiction over the Company or a Subsidiary of the Company.


“Governmental Licenses” has the meaning set forth in Section 4.3.


“Hazardous Materials” means flammable explosives, asbestos, urea formaldehyde
insulation, polychlorinated biphenyls, radioactive materials, hazardous wastes,
toxic or contaminated substances or similar materials, including any substances
which are “hazardous substances,” “hazardous wastes,” “hazardous materials” or
“toxic substances” under the Hazardous Materials Laws and/or other applicable
environmental laws, ordinances or regulations.


“Hazardous Materials Laws” mean any laws, regulations, permits, licenses or
requirements pertaining to the protection, preservation, conservation or
regulation of the environment which relates to real property, including:  the
Clean Air Act, as amended, 42 U.S.C. Section 7401 et seq.; the Federal Water
Pollution Control Act, as amended, 33 U.S.C. Section 1251 et seq.; the Resource
Conservation and Recovery Act of 1976, as amended, 42 U.S.C. Section 6901 et
seq.; the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended (including the Superfund Amendments and Reauthorization Act
of 1986), 42 U.S.C. Section 9601 et seq.; the Toxic Substances Control Act, as
amended, 15 U.S.C. Section 2601 et seq.; the Occupational Safety and Health Act,
as amended, 29 U.S.C. Section 651; the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and
Health Act of 1977, as amended, 30 U.S.C. Section 801 et seq.; the Safe Drinking
Water Act, 42 U.S.C. Section 300f et seq.; and all comparable state and local
laws, laws of other jurisdictions or orders and regulations.


3

--------------------------------------------------------------------------------

“Indebtedness” means and includes:  (i) all items arising from the borrowing of
money that, according to GAAP as in effect from time to time, would be included
in determining total liabilities as shown on the consolidated balance sheet of
the Company or any Subsidiary of the Company; and (ii) all obligations secured
by any lien in property owned by the Company or any Subsidiary whether or not
such obligations shall have been assumed; provided, however, Indebtedness shall
not include deposits or other indebtedness created, incurred or maintained in
the ordinary course of the Company’s or the Bank’s business (including federal
funds purchased, advances from any Federal Home Loan Bank, secured deposits of
municipalities, letters of credit issued by the Company or the Bank and
repurchase arrangements) and consistent with customary banking practices and
applicable laws and regulations.


“Indenture” means the indenture, dated as of the date hereof, by and between the
Company and UMB Bank, N.A., as trustee, substantially in the form attached
hereto as Exhibit A, as the same may be amended or supplemented from time to
time in accordance with the terms thereof.


“Leases” means all leases, licenses or other documents providing for the use or
occupancy of any portion of any Property, including all amendments, extensions,
renewals, supplements, modifications, sublets and assignments thereof and all
separate letters or separate agreements relating thereto.


“Material Adverse Effect” means, with respect to any Person, any change or
effect that (i) is or would be reasonably likely to be material and adverse to
the financial position, results of operations or business of such Person and its
Subsidiaries taken as a whole, or (ii) would materially impair the ability of
any Person to perform its respective obligations under any of the Transaction
Documents, or otherwise materially impede the consummation of the transactions
contemplated hereby; provided, however, that “Material Adverse Effect” shall not
be deemed to include the impact of (1) changes in laws, rules or regulations of
general applicability or interpretations thereof by Governmental Agencies, (2)
changes in GAAP or regulatory accounting requirements applicable to financial
institutions and their holding companies generally, (3) changes after the date
of this Agreement in general economic or capital market conditions affecting
financial institutions or their market prices generally and not specifically
related to the Company or Purchasers, (4) direct effects of compliance with this
Agreement on the operating performance of the Company or Purchasers, including
expenses incurred by the Company or Purchasers in consummating the transactions
contemplated by this Agreement, (5) the effects of any action or omission taken
by the Company with the prior written consent of Purchasers, and vice versa, or
as otherwise contemplated by this Agreement and the Subordinated Notes, and (6)
changes in global, national, or regional political conditions, including the
outbreak or escalation of war or acts of terrorism.


“Maturity Date” means December 15, 2029.


“Person” means an individual, a corporation (whether or not for profit), a
partnership, a limited liability company, a joint venture, an association, a
trust, an unincorporated organization, a government or any department or agency
thereof (including a Governmental Agency) or any other entity or organization.


“Placement Agents” has the meaning set forth in the Recitals.
4

--------------------------------------------------------------------------------

“Property” means any real property owned or leased by the Company or any
Subsidiary of the Company.


“Purchaser” or “Purchasers” has the meaning set forth in the preamble hereto.


“QIB” means a “qualified institutional buyer” as defined in Rule 144A of the
Securities Act.


“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date hereof, by and among the Company and the Purchasers in the form
attached as Exhibit B hereto.


“Regulation D” has the meaning set forth in the Recitals.


“Regulatory Agencies” means any federal or state agency charged with the
supervision or regulation of depository institutions or holding companies of
depository institutions, or engaged in the insurance of depository institution
deposits, or any court, administrative agency or commission or other authority,
body or agency having supervisory or regulatory authority with respect to the
Company, the Bank or any of their Subsidiaries.


“SEC” means the Securities and Exchange Commission.


“Secondary Market Transaction” has the meaning set forth in Section 5.5.


“Securities Act” has the meaning set forth in the Recitals.


“Subordinated Note” means the Subordinated Note (or collectively, the
“Subordinated Notes”) in the form attached as an exhibit to the Indenture, as
amended, restated, supplemented or modified from time to time, and each
Subordinated Note delivered in substitution or exchange for such Subordinated
Note.


“Subordinated Note Amount” has the meaning set forth in the Recitals.


“Subsidiary” means, with respect to any Person, any corporation or entity in
which a majority of the outstanding Equity Interest is directly or indirectly
owned by such Person.


“Tier 2 Capital” has the meaning given to the term “Tier 2 capital” in 12 C.F.R.
Part 217, as amended, modified and supplemented and in effect from time to time
or any replacement thereof.


“Transaction Documents” has the meaning set forth in Section 3.2.1.1.


“Trustee” means the trustee, including any successor trustee, under the
Indenture.


1.2            Interpretations.  The foregoing definitions are equally
applicable to both the singular and plural forms of the terms defined.  The
words “hereof”, “herein” and “hereunder” and words of like import when used in
this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.  The word “including” when used in this
Agreement without the phrase “without limitation,” shall mean “including,
without limitation.”  All references to time of day herein are references to
Eastern Time unless otherwise specifically provided.  All references to this
Agreement, the Subordinated Notes and the Indenture shall be deemed to be to
such documents as amended, modified or restated from time to time.  With respect
to any reference in this Agreement to any defined term, (i) if such defined term
refers to a Person, then it shall also mean all heirs, legal representatives and
permitted successors and assigns of such Person, and (ii) if such defined term
refers to a document, instrument or agreement, then it shall also include any
amendment, replacement, extension or other modification thereof.
5

--------------------------------------------------------------------------------

1.3            Exhibits Incorporated.  All Exhibits attached hereto are hereby
incorporated into this Agreement.




2.            SUBORDINATED DEBT.


2.1            Certain Terms.  Subject to the terms and conditions herein
contained, the Company proposes to issue and sell to the Purchasers, severally
and not jointly, Subordinated Notes, which will be issued pursuant to the
Indenture, in an amount equal to the aggregate of the Subordinated Note
Amounts.  Purchasers, severally and not jointly, each agree to purchase the
Subordinated Notes, which will be issued pursuant to the Indenture, from the
Company on the Closing Date in accordance with the terms of, and subject to the
conditions and provisions set forth in, this Agreement, the Indenture and the
Subordinated Notes.  The Subordinated Note Amounts shall be disbursed in
accordance with Section 3.1.


2.2            The Closing.  The execution and delivery of the Transaction
Documents (the “Closing”) shall occur at the offices of the Company at 10:00
a.m. (local time) on the Closing Date, or at such other place or time or on such
other date as the parties hereto may agree.


2.3            Right of Offset.  Each Purchaser hereby expressly waives any
right of offset such Purchaser may have against the Company.


2.4            Use of Proceeds.  The Company intends to use the net proceeds
from the sale of Subordinated Notes to pay certain of the cash consideration
payable by the Company in connection with the previously announced pending
acquisitions, to support organic growth, to provide additional capital to the
Bank, and for other general corporate purposes.


3.            DISBURSEMENT.


3.1            Disbursement.  On the Closing Date, assuming all of the terms and
conditions set forth in Section 3.2 have been satisfied by the Company and the
Company has executed and delivered to each of the Purchasers this Agreement and
any other related documents in form and substance reasonably satisfactory to the
Purchasers, each Purchaser shall disburse to the Company in immediately
available funds the Subordinated Note Amount set forth on each Purchaser’s
respective signature page hereto in exchange for an electronic securities
entitlement through the facilities of DTC (defined below), in accordance with
the Applicable Procedures in the Subordinated Note, with a principal amount
equal to such Subordinated Note Amount (the “Disbursement”).  The Company will
deliver to the Trustee a global certificate representing the Subordinated Notes
(the “Global Note”) registered in the name of Cede & Co. as nominee of The
Depository Trust Company (“DTC”).
6

--------------------------------------------------------------------------------

3.2            Conditions Precedent to Disbursement.


3.2.1            Conditions to the Purchasers’ Obligation. The obligation of
each Purchaser to consummate the purchase of the Subordinated Notes to be
purchased by such Purchaser at Closing and to effect the Disbursement is subject
to delivery by or at the direction of the Company to such Purchaser (or, with
respect to the Indenture, the Trustee) of each of the following (or written
waiver by such Purchaser prior to the Closing of such delivery):


3.2.1.1                      Transaction Documents.  This Agreement, the
Indenture, the Global Note and the Registration Rights Agreement (collectively,
the “Transaction Documents”), each duly authorized and executed by the Company,
and delivery of written instruction to the Trustee (with respect to the
Indenture).


3.2.1.2                      Authority Documents.




(a)
A copy, certified by the Secretary or Assistant Secretary of the Company, of the
Charter;





(b)
A certificate of existence of the Company issued by the Secretary of State of
the State of Tennessee;





(c)
A copy, certified by the Secretary or Assistant Secretary of the Company, of the
Bylaws;





(d)
A copy, certified by the Secretary or Assistant Secretary of the Company, of the
resolutions of the Board of Directors of the Company and any committee thereof
authorizing the execution, delivery and performance of the Transaction
Documents;





(e)
An incumbency certificate of the Secretary or Assistant Secretary of the Company
certifying the names of the officer or officers of the Company authorized to
sign the Transaction Documents and the other documents provided for in this
Agreement; and





(f)
The opinion of Butler Snow LLP, counsel to the Company, dated as of the Closing
Date, substantially in the form set forth at Exhibit C attached hereto addressed
to the Purchasers and Placement Agents.



3.2.1.3                      Other Documents.  Such other certificates,
affidavits, schedules, resolutions, notes and/or other documents which are
provided for hereunder or as a Purchaser may reasonably request.
7

--------------------------------------------------------------------------------

3.2.1.4                      Aggregate Investments.  Prior to, or
contemporaneously with, the Closing, each Purchaser shall have actually
subscribed for the Subordinated Note Amount set forth on such Purchaser’s
signature page to this Agreement.


3.2.2            Conditions to the Company’s Obligation. With respect to a given
Purchaser, the obligation of the Company to consummate the sale of the
Subordinated Notes and to effect the Closing is subject to delivery by or at the
direction of such Purchaser to the Company of this Agreement and the
Registration Rights Agreement, each duly authorized and executed by such
Purchaser.


4.            REPRESENTATIONS AND WARRANTIES OF THE COMPANY.


The Company hereby represents and warrants to each Purchaser as follows:


4.1            Organization and Authority.


4.1.1            Organization Matters of the Company and Its Subsidiaries.


4.1.1.1                      The Company is a duly organized corporation, is
validly existing under the laws of the State of Tennessee and has all requisite
corporate power and authority to conduct its business and activities as
presently conducted, to own its properties, and to perform its obligations under
the Transaction Documents.  The Company is duly qualified as a foreign
corporation to transact business and is in good standing in each other
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure so to qualify or to be in good standing would not result in a Material
Adverse Effect on the Company.  The Company is duly registered as a financial
holding company under the Bank Holding Company Act of 1956, as amended.


4.1.1.2                      The entities listed on Schedule 4.1.1.2, attached
hereto and incorporated herewith, are the only direct or indirect Subsidiaries
of the Company.  Each Subsidiary of the Company has been duly organized and is
validly existing as a corporation or limited liability company, or, in the case
of the Bank, has been duly chartered and is validly existing as a Tennessee
state-chartered commercial bank, and is in good standing, in each case under the
laws of the jurisdiction of its incorporation or organization, has corporate or
limited liability company power and authority to own, lease and operate its
properties and to conduct its business and is duly qualified as a foreign
corporation or a foreign limited liability company to transact business and is
in good standing in each jurisdiction in which such qualification is required,
whether by reason of the ownership or leasing of property or the conduct of
business, except where the failure so to qualify or to be in good standing would
not result in a Material Adverse Effect on the Company.  All of the issued and
outstanding shares of capital stock or other Equity Interests in each Subsidiary
of the Company have been duly authorized and validly issued, are fully paid and
non-assessable and, except as set forth on Schedule 4.1.1.2, are owned by the
Company, directly or through Subsidiaries of the Company, free and clear of any
security interest, mortgage, pledge, lien, encumbrance or claim; none of the
outstanding shares of capital stock of, or other Equity Interests in, any
Subsidiary of the Company were issued in violation of the preemptive or similar
rights of any security holder of such Subsidiary of the Company or any other
entity.
8

--------------------------------------------------------------------------------

4.1.1.3                      The Bank is a Tennessee state-chartered commercial
bank.  The deposit accounts of the Bank are insured by the FDIC up to applicable
limits.  The Bank has not received any written notice or other information
indicating that the Bank is not an “insured depository institution” as defined
in 12 U.S.C. Section 1813, nor has any event occurred which would reasonably be
expected to materially and adversely affect the status of the Bank as an
FDIC-insured institution.


4.1.2            Capital Stock and Related Matters.  The Charter of the Company
authorizes the Company to issue 30,000,000 shares of common stock and 10,000,000
shares of preferred stock.  As of the date of this Agreement, there are
11,201,470 shares of the Company’s common stock issued and outstanding and no
shares of the Company’s preferred stock issued and outstanding.  All of the
outstanding capital stock of the Company has been duly authorized and validly
issued and is fully paid and non-assessable.  There are, as of the date hereof,
no outstanding options, rights, warrants or other agreements or instruments
obligating the Company to issue, deliver or sell, or cause to be issued,
delivered or sold, additional shares of the capital stock of the Company or
obligating the Company to grant, extend or enter into any such option, right,
warrant, or other agreement or instrument to or with any Person other than the
Company, except the Acquisition Agreements and except pursuant to the Company’s
equity incentive or employee stock purchase plans duly adopted by the Company’s
Board of Directors or assumed by the Company.


4.2            No Impediment to Transactions.


4.2.1            Transaction is Legal and Authorized.  The issuance of the
Subordinated Notes pursuant to the Indenture, the borrowing of the aggregate of
the Subordinated Note Amounts, the execution of the Transaction Documents and
compliance by the Company with all of the provisions of the Transaction
Documents are within the corporate and other powers of the Company.


4.2.2            Agreement, Indenture and Registration Rights Agreement.  This
Agreement, the Indenture and the Registration Rights Agreement have been duly
authorized, executed and delivered by the Company, and, assuming due
authorization, execution and delivery by the other parties thereto, including
the Trustee for purposes of the Indenture, constitute the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their terms, except as enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting creditors’ rights generally or by general equitable
principles.


4.2.2            Subordinated Notes.  The Subordinated Notes have been duly
authorized by the Company and when executed by the Company and completed and
authenticated by the Trustee in accordance with, and in the forms contemplated
by, the Indenture and issued to, delivered to and paid for by the Purchasers in
accordance with the terms of this Agreement, will have been duly issued under
the Indenture and will constitute legal, valid and binding obligations of the
Company, entitled to the benefits of the Indenture and enforceable in accordance
with their terms, except as enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting creditors’ rights generally or by general equitable principles. When
executed and delivered, the Subordinated Notes will be substantially in the form
attached as an exhibit to the Indenture.
9

--------------------------------------------------------------------------------

4.2.4            Exemption from Registration.  Neither the Company, nor any of
its Subsidiaries or Affiliates, nor any Person acting on its or their behalf,
has engaged in any form of general solicitation or general advertising (within
the meaning of Regulation D) in connection with the offer or sale of the
Subordinated Notes.  Assuming the accuracy of the representations and warranties
of each Purchaser set forth in this Agreement, the Subordinated Notes will be
issued in a transaction exempt from the registration requirements of the
Securities Act. No “bad actor” disqualifying event described in Rule
506(d)(1)(i)-(viii) of the Securities Act (a “Disqualification Event”) is
applicable to the Company or, to the Company’s knowledge, any Person described
in Rule 506(d)(1) (each a “Company Covered Person”). The Company has exercised
reasonable care to determine whether any Company Covered Person is subject to a
Disqualification Event. The Company has complied, to the extent applicable, with
its disclosure obligations under Rule 506(e).


4.2.5            No Defaults or Restrictions.  Neither the execution and
delivery of the Transaction Documents by the Company nor compliance by the
Company with their respective terms and conditions will (whether with or without
the giving of notice or lapse of time or both) (i) violate, conflict with or
result in a breach of, or constitute a default under:  (1) the Charter or
Bylaws; (2) any of the terms, obligations, covenants, conditions or provisions
of any corporate restriction or of any contract, agreement, indenture, mortgage,
deed of trust, pledge, bank loan or credit agreement, or any other agreement or
instrument to which Company or the Bank, as applicable, is now a party or by
which it or any of its properties is now bound; (3) any judgment, order, writ,
injunction, decree or demand of any court, arbitrator, grand jury, or
Governmental Agency applicable to the Company or the Bank; or (4) any statute,
rule or regulation applicable to the Company, except, in the case of items (2),
(3) and (4), for such violations, conflicts, breaches, and defaults that would
not reasonably be expected to have, singularly or in the aggregate, a Material
Adverse Effect on the Company, or (ii) result in the creation or imposition of
any lien, charge or encumbrance of any nature whatsoever upon any property or
asset of the Company.  Neither the Company nor the Bank is in default in the
performance, observance or fulfillment of any of the terms, obligations,
covenants, conditions or provisions contained in any indenture or other
agreement creating, evidencing or securing Indebtedness or pursuant to which any
such Indebtedness is issued, or any other agreement or instrument to which the
Company or the Bank, as applicable, is a party or by which the Company or the
Bank, as applicable, or any of its properties is now bound, except, in each
case, only such defaults that would not reasonably be expected to have,
singularly or in the aggregate, a Material Adverse Effect on the Company.


4.2.6            Governmental Consent.  No governmental orders, permissions,
consents, approvals or authorizations are required to be obtained by the Company
that have not been obtained, and no registrations or declarations are required
to be filed by the Company that have not been filed, in each case in connection
with, or in contemplation of, the execution and delivery of, and performance
under, the Transaction Documents, except for those pursuant to applicable
requirements, if any, of the Securities Act, the Exchange Act or state
securities laws or “blue sky” laws of the various states and any applicable
federal or state banking laws, rules, and regulations.


4.3            Possession of Licenses and Permits.  The Company and its
Subsidiaries possess such permits, licenses, approvals, consents and other
authorizations (collectively, “Governmental Licenses”) issued by the appropriate
Governmental Agencies necessary to conduct the business now operated by them
except where the failure to possess such Governmental Licenses would not,
singularly or in the aggregate, have a Material Adverse Effect on the Company;
the Company and each Subsidiary of the Company is in compliance with the terms
and conditions of all such Governmental Licenses, except where the failure so to
comply would not, individually or in the aggregate, have a Material Adverse
Effect on the Company; all of the Governmental Licenses are valid and in full
force and effect, except where the invalidity of such Governmental Licenses or
the failure of such Governmental Licenses to be in full force and effect would
not have a Material Adverse Effect on the Company; and neither the Company nor
any Subsidiary of the Company has received any written notice of proceedings
relating to the revocation or modification of any such Governmental Licenses.
10

--------------------------------------------------------------------------------

4.4            Financial Condition.


4.4.1            Company Financial Statements.  The financial statements of the
Company included in the Company’s Reports (including the related notes, where
applicable), which have been made available to the Purchasers, (i) have been
prepared from, and are in accordance with, the books and records of the Company;
(ii) fairly present in all material respects the results of operations, cash
flows, changes in shareholders’ equity and financial position of Company and its
consolidated Subsidiaries, for the respective fiscal periods or as of the
respective dates therein set forth (subject in the case of unaudited statements
to recurring year-end audit adjustments normal in nature and amount), as
applicable; (iii) complied as to form, as of their respective dates of filing,
in all material respects with applicable accounting and banking requirements
with respect thereto; and (iv) have been prepared in accordance with GAAP
consistently applied during the periods involved, except, in each case, as
indicated in such statements or in the notes thereto.  The books and records of
Company have been, and are being, maintained in all material respects in
accordance with GAAP and any other applicable legal and accounting
requirements.  The Company does not have any material liability of any nature
whatsoever (whether absolute, accrued, contingent or otherwise and whether due
or to become due) required to be reflected on or reserved against in a balance
sheet prepared in accordance with GAAP, except for those liabilities that are
reflected or reserved against on the consolidated balance sheet of the Company
contained in the Company’s Reports for the Company’s most recently completed
quarterly or annual fiscal period, as applicable, for liabilities associated
with the Company’s pending acquisition of Tennessee Community Bank Holdings,
Inc. and Community Bank & Trust, for liabilities associated with the Company’s
pending acquisition of First Advantage Bancorp and First Advantage Bank, and for
liabilities incurred in the ordinary course of business consistent with past
practice or in connection with this Agreement and the transactions contemplated
hereby.


4.4.2            Absence of Default.  Since the end of the Company’s last fiscal
year ended December 31, 2018, no event has occurred which either of itself or
with the lapse of time or the giving of notice or both, would give any creditor
of the Company the right to accelerate the maturity of any material Indebtedness
of the Company. The Company is not in default under any Lease, agreement, or
instrument, or any law, rule, regulation, order, writ, injunction, decree,
determination, or award, except for such defaults that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect on the Company.


4.4.3            Solvency.  After giving effect to the consummation of the
transactions contemplated by this Agreement, the Company has capital sufficient
to carry on its business and transactions and is solvent and able to pay its
debts as they mature.  No transfer of property is being made and no Indebtedness
is being incurred in connection with the transactions contemplated by this
Agreement with the intent to hinder, delay or defraud either present or future
creditors of the Company or any Subsidiary of the Company.
11

--------------------------------------------------------------------------------

4.4.4            Ownership of Property.  The Company and each of its
Subsidiaries have good and marketable title to all real property owned by them
and good title to all other assets and property owned by them in the conduct of
their businesses, whether such assets and properties are real or personal,
tangible or intangible, including assets and property reflected in the most
recent balance sheet contained in the Company’s Reports or acquired subsequent
thereto (except to the extent that such assets and properties have been disposed
of in the ordinary course of business, since the date of such balance sheet),
subject to no encumbrances, liens, mortgages, security interests or pledges,
except (i) those items which secure liabilities for public or statutory
obligations or any discount with, borrowing from or other obligations to the
Federal Home Loan Bank, inter-bank credit facilities, reverse repurchase
agreements or any transaction by the Bank acting in a fiduciary capacity, (ii)
statutory liens for amounts not yet delinquent or which are being contested in
good faith and (iii) such as do not, individually or in the aggregate,
materially and adversely affect the value of such property and do not materially
and adversely interfere with the use made and proposed to be made of such
property by the Company or any of its Subsidiaries.  The Company and its
Subsidiaries, as lessee, have the right under valid and existing Leases to
occupy or use in the conduct of their business all real and personal properties
presently leased by them that are material to the business of the Company or its
Subsidiaries.


4.5            No Material Adverse Change.  Since the end of the Company’s last
fiscal year ended December 31, 2018, there has been no Material Adverse Effect
on the Company.


4.6            Legal Matters.


4.6.1            Compliance with Law.  The Company and each of its Subsidiaries
(i) has complied with all and (ii) to the Company’s knowledge, is not under
investigation with respect to and has not been threatened to be charged with or
given any notice of any material violation of any applicable statutes, rules,
regulations, orders and restrictions of any domestic or foreign government, or
any instrumentality or agency thereof, having jurisdiction over the conduct of
its business or the ownership of its properties, except in each case where it
would not reasonably be expected to have a Material Adverse Effect on the
Company.  The Company and each of its Subsidiaries is in compliance with, and at
all times since December 1, 2016, has been in compliance with, (x) all statutes,
rules, regulations, orders and restrictions of any domestic or foreign
government, or any Governmental Agency, applicable to it, and (y) its own
privacy policies and written commitments to customers, consumers and employees,
concerning data protection, the privacy and security of personal data, and the
nonpublic personal information of its customers, consumers and employees, in
each case except where the failure to comply would not, individually or in the
aggregate, result in a Material Adverse Effect on the Company, and at no time
during the two years immediately prior to the date hereof has the Company or any
of its Subsidiaries received any written notice asserting any such noncompliance
with any of the foregoing.
12

--------------------------------------------------------------------------------

4.6.2            Regulatory Enforcement Actions.  Neither the Company nor any of
the Company’s Subsidiaries nor any of their respective officers or directors is
now operating under any material restrictions, written agreements, memoranda,
commitment letter, supervisory letter or similar regulatory correspondence, or
other commitments (other than restrictions of general application) imposed by
any Governmental Agency, nor are, to the Company’s knowledge, (a) any such
restrictions threatened, (b) any agreements, memoranda or commitment letters
being sought by any Governmental Agency, or (c) any material legal or regulatory
violations previously identified by, or penalties or other remedial action
previously imposed by, any Governmental Agency unresolved.


4.6.3            Pending Litigation.  There are no actions, suits, or
proceedings pending, or, to the Company’s knowledge, threatened or proposed,
against the Company or any of its Subsidiaries at law or in equity or before or
by any federal, state, municipal, or other governmental department, commission,
board, or other administrative agency, domestic or foreign, that, either
separately or in the aggregate, would reasonably be expected to have a Material
Adverse Effect on the Company; and neither the Company nor any of its
Subsidiaries is a party to or named as subject to the provisions of any order,
writ, injunction, or decree of, or any written agreement with, any court,
commission, board or agency, domestic or foreign, that either separately or in
the aggregate, will have a Material Adverse Effect on the Company.


4.6.4            Environmental.    The Company and each of its Subsidiaries are
in compliance in all material respects with all Hazardous Materials Laws, except
where such noncompliance would not reasonably be expected to have a Material
Adverse Effect on the Company.  There are no claims or actions pending or, to
the Company’s knowledge, threatened against the Company or any of its
Subsidiaries by any Governmental Agency or by any other Person relating to any
Hazardous Materials or pursuant to any Hazardous Materials Law, except for such
actions or claims that would not reasonably be expected to have a Material
Adverse Effect on the Company.


4.6.5            Brokerage Commissions.  Except for commissions paid to the
Placement Agents, neither the Company nor any Affiliate of the Company is
obligated to pay any brokerage commission or finder’s fee to any Person in
connection with the transactions contemplated by this Agreement.


4.6.6                          Investment Company Act.  Neither the Company nor
any of its Subsidiaries is an “investment company” or a company “controlled” by
an “investment company,” within the meaning of the Investment Company Act of
1940, as amended.


4.7            No Misstatement.  None of the representations, warranties,
covenants and agreements made by the Company in this Agreement or in any
certificate or other document delivered to the Purchasers by or on behalf of the
Company pursuant to or in connection with this Agreement contains any untrue
statement of a material fact, or omits to state a material fact necessary to
make the statements contained therein not misleading in light of the
circumstances when made and as of the date of this Agreement.
13

--------------------------------------------------------------------------------

4.8            Internal Accounting Controls.  The Company and each of its
material Subsidiaries have established and maintain a system of internal control
over financial reporting that pertains to the maintenance of records that
accurately and fairly reflect the transactions of and dispositions of assets by
the Company (on a consolidated basis), that provides reasonable assurance that
transactions are recorded as necessary to permit preparation of financial
statements in accordance with GAAP, and that the Company’s and the Bank’s
receipts and expenditures and receipts and expenditures of each of the Company’s
other material Subsidiaries are being made only in accordance with
authorizations of Company management and its Board of Directors, and provides
reasonable assurance regarding prevention or timely detection of the
unauthorized acquisition, use or disposition of assets of the Company on a
consolidated basis that could have a Material Adverse Effect on the Company. 
The Company believes such system of internal control over financial reporting is
effective to provide reasonable assurance regarding the reliability of the
Company’s financial reporting and the preparation of the Company’s financial
statements for external purposes in accordance with GAAP.  Since the conclusion
of the Company’s last completed fiscal year there has not been and there
currently is not, to the Company’s knowledge, (i) any significant deficiency or
material weakness in the design or operation of its internal control over
financial reporting which is reasonably likely to adversely affect its ability
to record, process, summarize and report financial information, or (ii) any
fraud, whether or not material, that involves management or other employees who
have a significant role in the Company’s or the Bank’s internal control over
financial reporting.  The Company (A) has implemented and maintains disclosure
controls and procedures it believes are reasonably designed and maintained to
ensure that material information relating to the Company is made known to the
Chief Executive Officer and the Chief Financial Officer of the Company by others
within the Company and (B) has disclosed, based on its most recent evaluation
prior to the date hereof, to the Company’s outside auditors and the audit
committee of the Company’s Board of Directors any significant deficiencies and
material weaknesses in the design or operation of internal controls over
financial reporting which are reasonably likely to adversely affect the
Company’s internal controls over financial reporting and of which the Company
has knowledge.  Such disclosure controls and procedures are effective for the
purposes for which they were established.


4.9            Tax Matters.  The Company and each of its Subsidiaries have (i)
filed all material foreign, U.S. federal, state and local tax returns,
information returns and similar reports that were required to be filed by them
prior to the date hereof, or requests for extensions to file such returns have
been timely filed, and all such tax returns were true, correct and complete in
all material respects, and (ii) paid all material taxes required to be paid by
them other than taxes (x) currently payable without penalty or interest, or (y)
being contested in good faith by appropriate proceedings.


4.10            Representations and Warranties Generally.  The representations
and warranties of the Company set forth in this Agreement, or in any other
agreement entered into by the Company pursuant to the requirements of this
Agreement, are true and correct as of the date hereof and as otherwise
specifically provided herein or therein.


5.            GENERAL COVENANTS, CONDITIONS AND AGREEMENTS.


The Company hereby further covenants and agrees with each Purchaser as follows:


5.1            Compliance with Transaction Documents.  The Company shall comply
with, observe and timely perform each and every one of the covenants, agreements
and obligations of the Company under the Transaction Documents.
14

--------------------------------------------------------------------------------

5.2            Affiliate Transactions.  The Company shall not itself, nor shall
it cause, permit or allow any of its Subsidiaries to, enter into any
transaction, including the purchase, sale or exchange of property or the
rendering of any service, with any Affiliate of the Company except in the
ordinary course of business and pursuant to the reasonable requirements of the
Company’s or such Affiliate’s business and upon terms consistent with applicable
laws and regulations and reasonably found by the appropriate Board(s) of
Directors to be fair and reasonable and no less favorable to the Company or such
Affiliate than would be obtained in a comparable arm’s length transaction with a
Person not an Affiliate.


5.3            Compliance with Laws.


5.3.1            Generally.  The Company shall comply and cause each of its
Subsidiaries to comply in all material respects with all applicable statutes,
rules, regulations, orders and restrictions in respect of the conduct of its
business and the ownership of its properties, except, in each case, where such
noncompliance would not reasonably be expected to have a Material Adverse Effect
on the Company.


5.3.2            Regulated Activities.  The Company shall not itself, nor shall
it cause, permit or allow any of its Subsidiaries to, (i) engage in any business
or activity not permitted by all applicable laws and regulations, except where
such business or activity would not reasonably be expected to have a Material
Adverse Effect on the Company, or (ii) make any loan or advance secured by the
capital stock of another bank or depository institution, or acquire the capital
stock, assets or obligations of or any interest in another bank or depository
institution, in each case other than in accordance with applicable laws and
regulations.


5.3.3            Taxes.  The Company shall and shall cause its Subsidiaries to
promptly pay and discharge all taxes, assessments and other governmental charges
imposed upon the Company or any of its Subsidiaries or upon the income, profits,
or property of the Company or any Subsidiary of the Company and all claims for
labor, material or supplies which, if unpaid, would by law become a lien or
charge upon the property of the Company or any of its Subsidiaries. 
Notwithstanding the foregoing, none of the Company or any of its Subsidiaries
shall be required to pay any such tax, assessment, charge or claim, so long as
the validity thereof shall be contested in good faith by appropriate
proceedings, and appropriate reserves therefor shall be maintained on the books
of the Company or such Subsidiary.


5.3.4            Corporate Existence.  The Company shall do or cause to be done
all things reasonably necessary to maintain, preserve and renew its corporate
existence and that of the Bank and its and the Bank’s rights and franchises;
provided, however, that the Company may consummate a merger in which (i) the
Company is the surviving entity or (ii) if Company is not the surviving entity,
the surviving entity assumes, by operation of law or otherwise, all of the
obligations of the Company under the Subordinated Notes, and in connection with
any such merger, the Bank may be merged with and/or into another bank or
depository institution.


5.3.5            Tier 2 Capital.  If all or any portion of the Subordinated
Notes ceases to be deemed to be Tier 2 Capital, other than due to the limitation
imposed on the capital treatment of subordinated debt during the five (5) years
immediately preceding the Maturity Date of the Subordinated Notes, the Company
will immediately notify the Holder (as defined in the Subordinated Note) of the
Subordinated Notes, and thereafter the Company and the Holder will work together
in good faith to execute and deliver all agreements as reasonably necessary in
order to restructure the applicable portions of the obligations evidenced by the
Subordinated Notes so that the Subordinated Notes qualify as Tier 2 Capital;
provided, however, that nothing contained in this Agreement shall limit the
Company’s right to redeem the Subordinated Notes upon the occurrence of a Tier 2
Capital Event as described in the Subordinated Notes.
15

--------------------------------------------------------------------------------

5.4            Absence of Control.  It is the intent of the parties to this
Agreement that in no event shall the Purchasers, by reason of any of the
Transaction Documents, be deemed to control, directly or indirectly, the
Company, and the Purchasers shall not exercise, or be deemed to exercise,
directly or indirectly, a controlling influence over the management or policies
of the Company.


5.5            Secondary Market Transactions. To the extent and so long as not
violative of Section 6.4 hereof, each Purchaser shall have the right at any time
and from time to time to securitize its Subordinated Notes or any portion
thereof in a single asset securitization or a pooled loan securitization of
rated single or multi-class securities secured by or evidencing ownership
interests in the Subordinated Notes (each such securitization is referred to
herein as a “Secondary Market Transaction”). In connection with any such
Secondary Market Transaction, the Company shall, at the Company’s expense,
cooperate with the Purchasers and otherwise reasonably assist the Purchasers in
satisfying the market standards to which the Purchasers customarily adhere or
which may be reasonably required in the marketplace or by applicable rating
agencies in connection with any such Secondary Market Transaction, but in no
event shall the Company be required to incur any costs or expenses in excess of
$10,000 in connection therewith. Subject to any written confidentiality
obligation, information regarding the Company may be furnished, without
liability except in the case of gross negligence or willful misconduct, by the
Purchaser to any Person reasonably deemed necessary by the Purchaser in
connection with participation in such Secondary Market Transaction. Each
Purchaser shall cause any Person to whom such Purchaser wishes to deliver
confidential Company information related to a Secondary Market Transaction to
execute and deliver to Company a non-disclosure agreement reasonably acceptable
to Company unless such Person is a party to a commercially reasonable
non-disclosure agreement to which Company is a third-party beneficiary. All
documents, financial statements, appraisals and other data and information
relevant to the Company or the Subordinated Notes may be retained by any such
Person, subject to the terms of any applicable non-disclosure agreement.


5.6            Insurance. At its sole cost and expense, the Company shall
maintain, and shall cause each Subsidiary of the Company to maintain, bonds and
insurance to such extent and covering such risks as is required by law or as is
usual and customary for owners of similar businesses and properties in the same
general area in which the Company or its Subsidiaries operate. All such bonds
and insurance shall be in a form, in an amount, and with insurers recognized as
adequate by prudent business persons.


5.7            Bloomberg; DTC Registration.  The Company shall use commercially
reasonable efforts to cause the Subordinated Notes to be quoted on Bloomberg
and, with respect to Subordinated Notes held by QIBs, shall cause such
Subordinated Notes to be registered in the name of Cede & Co. as nominee of DTC.
16

--------------------------------------------------------------------------------

5.8            Rule 144A Information.  While any Subordinated Notes remain
“restricted securities” within the meaning of the Securities Act, the Company
will make available, upon request, to any seller of such Subordinated Notes the
information specified in Rule 144A(d)(4) under the Securities Act, unless the
Company is at the time of such request subject to Section 13 or Section 15(d) of
the Exchange Act.


5.9            NRSRO Rating.  So long as any Subordinated Notes remain
outstanding, the Company will use commercially reasonable efforts to maintain a
rating by a nationally recognized statistical rating organization.


6.            REPRESENTATIONS, WARRANTIES AND COVENANTS OF PURCHASERS.


Each Purchaser hereby represents and warrants to the Company, and covenants with
the Company, severally and not jointly, as follows:


6.1            Legal Power and Authority.  The Purchaser has all necessary power
and authority to execute, deliver and perform its obligations under this
Agreement and to consummate the transactions contemplated hereby.  The Purchaser
is an entity duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization.


6.2            Authorization and Execution.  The execution, delivery and
performance of this Agreement and the Registration Rights Agreement have been
duly authorized by all necessary action on the part of such Purchaser, and,
assuming due authorization, execution and delivery by the other parties thereto,
this Agreement and the Registration Rights Agreement are each a legal, valid and
binding obligation of such Purchaser, enforceable against such Purchaser in
accordance with its terms, except as enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting creditors’ rights generally or by general equitable
principles.


6.3            No Conflicts.  Neither the execution or delivery of or
performance under the Transaction Documents nor the consummation of any of the
transactions contemplated thereby will conflict with, violate, or constitute a
breach of or a default under (whether with or without the giving of notice or
lapse of time or both) (i) the Purchaser’s organizational documents, (ii) any
agreement to which the Purchaser is party, (iii) any law applicable to the
Purchaser or (iv) any order, writ, judgment, injunction, decree, determination
or award binding upon or affecting the Purchaser.


6.4            Purchase for Investment.  The Purchaser is purchasing the
Subordinated Notes for its own account and not with a view to distribution and
with no present intention of reselling, distributing or otherwise disposing of
the same.  The Purchaser has no present or contemplated agreement, undertaking,
arrangement, obligation, Indebtedness or commitment providing for, or which is
likely to compel, a disposition of the Subordinated Notes in any manner.


6.5            QIB; Institutional Accredited Investor.  The Purchaser is and
will be on the Closing Date either (i) a QIB, or (ii) an institutional
“accredited investor” as such term is defined in Rule 501(a) of Regulation D and
as contemplated by subsections (1), (2), (3) and (7) of Rule 501(a) of
Regulation D, and has total assets in excess of $5,000,000.
17

--------------------------------------------------------------------------------

6.6            Financial and Business Sophistication.  The Purchaser has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of the prospective investment in the
Subordinated Notes.  The Purchaser has relied solely upon its own knowledge of,
and/or the advice of its own legal, financial or other advisors with regard to,
the legal, financial, tax and other considerations involved in deciding to
invest in the Subordinated Notes.


6.7            Ability to Bear Economic Risk of Investment.  The Purchaser
recognizes that an investment in the Subordinated Notes involves substantial
risk.  The Purchaser has the ability to bear the economic risk of the
prospective investment in the Subordinated Notes, including the ability to hold
the Subordinated Notes indefinitely, and further including the ability to bear a
complete loss of all of the Purchaser’s investment in the Company. The Purchaser
has adequate means of providing for its current needs and personal contingencies
and has no need for liquidity in its investment in the Subordinated Notes.


6.8            Information.  The Purchaser acknowledges that:  (i) the Purchaser
is not being provided with the disclosures that would be required if the offer
and sale of the Subordinated Notes were registered under the Securities Act, nor
is the Purchaser being provided with any offering circular or prospectus
prepared in connection with the offer and sale of the Subordinated Notes; (ii)
the Purchaser has conducted its own examination of the Company and the terms of
the Subordinated Notes to the extent the Purchaser deems necessary to make its
decision to invest in the Subordinated Notes; (iii) the Purchaser has availed
itself of publicly available financial and other information concerning the
Company to the extent the Purchaser deems necessary to its decision to purchase
the Subordinated Notes; and (iv) the Purchaser has not received nor relied on
any form of general solicitation or general advertising (within the meaning of
Regulation D) from the Company in connection with the offer or sale of the
Subordinated Notes.  The Purchaser has reviewed the information set forth in the
Company’s Reports, the exhibits and schedules hereto and the information
contained in the data room established by the Company in connection with the
transactions contemplated by this Agreement.


6.9            Access to Information.  The Purchaser acknowledges that the
Purchaser and its advisors have been furnished with all materials relating to
the business, finances and operations of the Company that have been requested by
the Purchaser or its advisors and have been given the opportunity to ask
questions of, and to receive answers from, persons acting on behalf of the
Company concerning the terms and conditions of the transactions contemplated by
this Agreement in order to make an informed and voluntary decision to enter into
this Agreement.


6.10            Investment Decision.  The Purchaser has made its own investment
decision based upon its own judgment, due diligence and advice from such
advisors as it has deemed necessary and not upon any view expressed by any other
Person, including the Placement Agents (or, with respect to the Indenture, the
Trustee).  Neither any inquiries nor any other due diligence investigations
conducted by it or its advisors or representatives, if any, shall modify, amend
or affect its right to rely on the Company’s representations and warranties
contained herein.  The Purchaser is not relying upon, and has not relied upon,
any advice, statement, representation or warranty made by any Person by or on
behalf of the Company, including the Placement Agents (or, with respect to the
Indenture, the Trustee), except for the express statements, representations and
warranties of the Company made or contained in this Agreement.  Furthermore, the
Purchaser acknowledges that (i) the Placement Agents have not performed any due
diligence review on behalf of it and (ii) nothing in this Agreement or any other
materials presented by or on behalf of the Company to the Purchaser in
connection with the purchase of the Subordinated Notes constitutes legal, tax,
accounting, or investment advice.
18

--------------------------------------------------------------------------------

6.11            Private Placement; No Registration; Restricted Legends.  The
Purchaser understands and acknowledges that the Subordinated Notes are being
sold by the Company without registration under the Securities Act in reliance on
the exemption from federal and state registration set forth in, respectively,
Rule 506(b) of Regulation D promulgated under Section 4(a)(2) of the Securities
Act and Section 18 of the Securities Act, or any state securities laws, and,
accordingly, may be resold, pledged or otherwise transferred only if exemptions
from the Securities Act and applicable state securities laws are available to
it.  The Purchaser is not subscribing for Subordinated Notes as a result of or
subsequent to any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio, or presented at any seminar or meeting, or any solicitation
of a subscription by a Person other than representatives of the Company.  The
Purchaser further acknowledges and agrees that all certificates or other
instruments representing the Subordinated Notes will bear the restrictive legend
set forth in the form of Subordinated Note, which is attached as an exhibit to
the Indenture.  The Purchaser further acknowledges its primary responsibilities
under the Securities Act and, accordingly, will not sell or otherwise transfer
the Subordinated Notes or any interest therein without complying with the
requirements of the Securities Act and the rules and regulations promulgated
thereunder and the requirements set forth in this Agreement.


6.12            Placement Agents.  The Purchaser will purchase the Subordinated
Note(s) directly from the Company and not from the Placement Agents and
understands that neither the Placement Agents nor any other broker or dealer
have any obligation to make a market in the Subordinated Notes.


6.13            Tier 2 Capital.  If the Company provides notice as contemplated
in Section 5.3.5 that all or any portion of the Subordinated Notes ceases to be
deemed to be Tier 2 Capital, thereafter the Company and the Purchasers will work
together in good faith to execute and deliver all agreements as reasonably
necessary in order to restructure the applicable portions of the obligations
evidenced by the Subordinated Notes so that the Subordinated Notes qualify as
Tier 2 Capital; provided, however, that nothing contained in this Agreement
shall limit the Company’s right to redeem the Subordinated Notes upon the
occurrence of a Tier 2 Capital Event as described in the Subordinated Notes.


6.14            Accuracy of Representations.  The Purchaser understands that
each of the Placement Agents and the Company will rely upon the truth and
accuracy of the foregoing representations, acknowledgements and agreements in
connection with the transactions contemplated by this Agreement, and agrees that
if any of the representations or acknowledgements made by it are no longer
accurate as of the Closing Date, or if any of the agreements made by it are
breached on or prior to the Closing Date, it shall promptly notify the Placement
Agents and the Company.


6.15            Representations and Warranties Generally.  The representations
and warranties of Purchaser set forth in this Agreement are true and correct as
of the date hereof and will be true and correct as of the Closing Date and as
otherwise specifically provided herein. None of the representations, warranties,
covenants and agreements made by the Purchaser in this Agreement contains any
untrue statement of a material fact, or omits to state a material fact necessary
to make the statements contained therein not misleading in light of the
circumstances when made and as of the date of this Agreement. Any certificate
signed by a duly authorized representative of Purchaser and delivered to the
Company or to counsel for the Company shall be deemed to be a representation and
warranty by Purchaser to the Company as to the matters set forth therein.
19

--------------------------------------------------------------------------------

7.            MISCELLANEOUS.


7.1            Prohibition on Assignment by the Company.  Except as described in
Article VII of the Indenture, the Company may not assign, transfer or delegate
any of its rights or obligations under this Agreement or the Subordinated Notes
without the prior written consent of the Purchasers.


7.2            Time of the Essence.  Time is of the essence for this Agreement.


7.3            Waiver or Amendment.  No waiver or amendment of any term,
provision, condition, covenant or agreement herein shall be effective unless in
writing and signed by all of the parties hereto. No failure to exercise or delay
in exercising, by a Purchaser or any Holder of the Subordinated Notes (as
defined therein), any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, power or
privilege preclude any other or further exercise thereof, or the exercise of any
other right or remedy provided by law. The rights and remedies provided in this
Agreement are cumulative and not exclusive of any right or remedy provided by
law or equity.


7.4            Severability.  Any provision of this Agreement which is
unenforceable or invalid or contrary to law, or the inclusion of which would
adversely affect the validity, legality or enforcement of this Agreement, shall
be of no effect and, in such case, all the remaining terms and provisions of
this Agreement shall subsist and be fully effective according to the tenor of
this Agreement the same as though any such offending portion had never been
included herein.  Notwithstanding any of the foregoing to the contrary, if any
provisions of this Agreement or the application thereof are held invalid or
unenforceable only as to particular persons or situations, the remainder of this
Agreement, and the application of such provisions to persons or situations other
than those to which they shall have been held invalid or unenforceable, shall
not be affected thereby, but shall continue valid and enforceable to the fullest
extent permitted by law.


7.5            Notices.  Any notice which any party hereto may be required or
may desire to give hereunder shall be deemed to have been given if in writing
and if delivered personally, or if mailed, postage prepaid, by United States
registered or certified mail, return receipt requested, or if delivered by a
responsible overnight commercial courier promising next Business Day delivery,
addressed:


if to the Company:
Reliant Bancorp, Inc.
6100 Tower Circle
Suite 120
Franklin, Tennessee 37067
Attention: Chief Financial Officer



20

--------------------------------------------------------------------------------

with a copy to:
Butler Snow LLP
150 3rd Avenue South
Suite 1600
Nashville, Tennessee 37201
Attention: Adam G. Smith


if to the Purchasers:
To the address indicated on such Purchaser’s signature page.



or to such other address or addresses as the party to be given notice may have
furnished in writing to the party seeking or desiring to give notice, as a place
for the giving of notice; provided that no change in address shall be effective
until five (5) Business Days after being given to the other party in the manner
provided for above.  Any notice given in accordance with the foregoing shall be
deemed given when delivered personally or, if mailed, three (3) Business Days
after it shall have been deposited in the United States mail as aforesaid or, if
sent by overnight courier, the Business Day following the date of delivery to
such courier (provided next Business Day delivery was requested).




7.6            Successors and Assigns.  This Agreement shall inure to the
benefit of the parties hereto and their respective heirs, legal representatives,
successors and assigns; except that, unless a Purchaser consents in writing, no
assignment made by the Company in violation of this Agreement shall be effective
or confer any rights on any purported assignee of the Company.  The term
“successors and assigns” will not include a purchaser of any of the Subordinated
Notes from any Purchaser merely because of such purchase.


7.7            No Joint Venture.  Nothing contained herein or in any document
executed pursuant hereto, and no action or inaction whatsoever on the part of a
Purchaser, shall be deemed to make a Purchaser a partner or joint venturer with
the Company.


7.8            Documentation.  All documents and other matters required by any
of the provisions of this Agreement to be submitted or furnished to a Purchaser
shall be in form and substance satisfactory to such Purchaser.


7.9            Entire Agreement.  This Agreement, the Indenture, the
Registration Rights Agreement and the Subordinated Notes along with the exhibits
thereto constitute the entire agreement between the parties hereto with respect
to the subject matter hereof.  No party, in entering into this Agreement, has
relied upon any representation, warranty, covenant, condition or other term that
is not set forth in this Agreement, the Indenture, the Registration Rights
Agreement or the Subordinated Notes.


7.10            Choice of Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without giving
effect to its laws or principles of conflict of laws.  Nothing herein shall be
deemed to limit any rights, powers or privileges which a Purchaser may have
pursuant to any law of the United States of America or any rule, regulation or
order of any department or agency thereof and nothing herein shall be deemed to
make unlawful any transaction or conduct by a Purchaser which is lawful pursuant
to, or which is permitted by, any of the foregoing.
21

--------------------------------------------------------------------------------

7.11            No Third-Party Beneficiary.  This Agreement is made for the sole
benefit of the Company and the Purchasers, and no other Person shall be deemed
to have any privity of contract hereunder nor any right to rely hereon to any
extent or for any purpose whatsoever, nor shall any other Person have any right
of action of any kind hereon or be deemed to be a third-party beneficiary
hereunder; provided that the Placement Agents may rely on the representations
and warranties contained herein to the same extent as if it were a party to this
Agreement.


7.12            Legal Tender of United States.  All payments hereunder shall be
made in coin or currency which at the time of payment is legal tender in the
United States of America for public and private debts.


7.13            Captions; Counterparts.  Captions contained in this Agreement in
no way define, limit or extend the scope or intent of their respective
provisions.  This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute but one and the same instrument.  In the event that
any signature is delivered by facsimile transmission, or by e-mail delivery of a
“.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.


7.14            Knowledge; Discretion.  All references herein to a Purchaser’s
or the Company’s knowledge shall be deemed to mean the knowledge of such party
based on the actual knowledge of such party’s Chief Executive Officer and Chief
Financial Officer or such other persons holding equivalent offices.  Unless
specified to the contrary herein, all references herein to an exercise of
discretion or judgment by a Purchaser, to the making of a determination or
designation by a Purchaser, to the application of a Purchaser’s discretion or
opinion, to the granting or withholding of a Purchaser’s consent or approval, to
the consideration of whether a matter or thing is satisfactory or acceptable to
a Purchaser, or otherwise to or involving the decision making of a Purchaser,
shall be deemed to mean that such Purchaser shall decide using the reasonable
discretion or judgment of a prudent lender.


7.15            Waiver of Right to Jury Trial.  TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE ANY RIGHT THAT THEY MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION ARISING
IN ANY WAY IN CONNECTION WITH ANY OF THE TRANSACTION DOCUMENTS, OR ANY OTHER
STATEMENTS OR ACTIONS OF THE COMPANY OR THE PURCHASERS.  THE PARTIES HERETO
ACKNOWLEDGE THAT THEY HAVE BEEN REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND
IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL SELECTED OF THEIR OWN
FREE WILL.  THE PARTIES HERETO FURTHER ACKNOWLEDGE THAT (I) THEY HAVE READ AND
UNDERSTAND THE MEANING AND RAMIFICATIONS OF THIS WAIVER, (II) THIS WAIVER HAS
BEEN REVIEWED BY THE PARTIES HERETO AND THEIR COUNSEL AND IS A MATERIAL
INDUCEMENT FOR ENTRY INTO THIS AGREEMENT AND THE REGISTRATION RIGHTS AGREEMENT
AND (III) THIS WAIVER SHALL BE EFFECTIVE AS TO EACH OF SUCH TRANSACTION
DOCUMENTS AS IF FULLY INCORPORATED THEREIN.
22

--------------------------------------------------------------------------------

7.16            Expenses.  Except as otherwise provided in this Agreement, each
of the parties hereto will bear and pay all costs and expenses, including
attorneys’ fees, incurred by it or on its behalf in connection with the
transactions contemplated by this Agreement.


7.17            Survival.  Each of the representations and warranties set forth
in this Agreement shall survive the Closing for a period of one year after the
date hereof.  Except as otherwise provided herein, all covenants and agreements
contained herein shall survive until, by their respective terms, they are no
longer operative, other than those which by their terms are to be performed in
whole or in part prior to or on the Closing Date, which shall terminate as of
the Closing Date.


[Signature Pages Follow]
23

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized representative as of the date first above written.

 


COMPANY:


RELIANT BANCORP, INC.


 
By:
     
J. Daniel Dellinger
Chief Financial Officer



[Company Signature Page to Subordinated Note Purchase Agreement]

24

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Purchaser has caused this Agreement to be executed by
its duly authorized representative as of the date first above written.

       
PURCHASER:
 
[INSERT PURCHASER’S NAME]

   By:
   
Name:        [●]
Title:            [●]


 
Address of Purchaser:
 
[●]
 
 
Subordinated Note Amount:
 
$[●]
 

[Purchaser Signature page to Subordinated Note Purchase Agreement]

25

--------------------------------------------------------------------------------



SCHEDULE 4.1.1.2


COMPANY SUBSIDIARIES



1.
Reliant Bank

2.
PG Merger Sub, Inc.

3.
Community First Trups Holding Company

4.
Community First Capital Trust I

5.
Community First Capital Trust II

6.
Community First Capital Trust III

7.
Reliant Mortgage Ventures, LLC (a)

8.
Reliant Investment Holdings, LLC




(a)
Reliant Bank is a member in Reliant Mortgage Ventures, LLC, a Tennessee limited
liability company. Reliant Bank holds 51% of the governance rights in Reliant
Mortgage Ventures, LLC and 30% of the financial rights in Reliant Mortgage
Ventures, LLC.



26

--------------------------------------------------------------------------------



EXHIBIT A


FORM OF INDENTURE


27

--------------------------------------------------------------------------------

EXHIBIT B


FORM OF REGISTRATION RIGHTS AGREEMENT


28

--------------------------------------------------------------------------------

EXHIBIT C


FORM OF OPINION OF COUNSEL


1.            Based solely on the Certificates of Existence and other
certificates provided to our Firm by the Company and the Bank, each of the
Company and the Bank is duly incorporated and in existence under the laws of the
State of Tennessee.


2.            Each of the Company and the Bank has all requisite corporate power
and authority to carry on its business as currently conducted and to own, lease
and operate its current properties and assets.


3.            The Company has the corporate power and authority to execute,
deliver, and perform its obligations under the Transaction Documents to which it
is a party and to consummate the transactions contemplated by the Transaction
Documents.


4.            Each of the Agreement, the Indenture and the Registration Rights
Agreement has been duly and validly authorized, executed, and delivered by the
Company, and each of the Agreement, the Indenture and the Registration Rights
Agreement will constitute a valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except that the
enforcement thereof may be subject to and limited by (i) bankruptcy, insolvency,
reorganization, receivership, moratorium, fraudulent conveyance, fraudulent
transfer or other similar laws now or hereafter in effect relating to or
affecting creditors’ rights generally and (ii) general principles of equity
(whether applied by a court of law or equity) and the discretion of the court
before which any proceeding therefor may be brought, and except that certain
remedies, waivers, and provisions of the Agreement, the Indenture, and the
Registration Rights Agreement may not be enforceable, but, subject to the other
qualifications set forth in this opinion letter, such unenforceability will not,
in our opinion, render the Agreement, the Indenture, or the Registration Rights
Agreement, as applicable, invalid as a whole or substantially interfere with the
practical realization of the principal legal benefits intended to be provided
thereby, except to the extent of any procedural delay and the economic
consequences which may result therefrom.


5.            The Subordinated Notes have been duly and validly authorized by
the Company and when issued by the Company, authenticated by the Trustee and
delivered to and paid for by the Purchasers in accordance with the terms of the
Agreement and the Subordinated Notes, will have been duly executed,
authenticated, issued and delivered and will constitute legal, valid and binding
obligations of Company, enforceable against Company in accordance with their
terms, except that the enforcement thereof may be subject to  and limited by (i)
bankruptcy, insolvency, reorganization, receivership, moratorium, fraudulent
conveyance, fraudulent transfer or other similar laws now or hereafter in effect
relating to or affecting creditors’ rights generally and (ii) general principles
of equity (whether applied by a court of law or equity) and the discretion of
the court before which any proceeding therefor may be brought, and except that
certain remedies, waivers, and provisions of the Subordinated Notes may not be
enforceable, but, subject to the other qualifications set forth in this opinion
letter, such unenforceability will not, in our opinion, render the Subordinated
Notes invalid as a whole or substantially interfere with the practical
realization of the principal legal benefits intended to be provided thereby,
except to the extent of any procedural delay and the economic consequences which
may result therefrom.


29

--------------------------------------------------------------------------------

6.            The execution and delivery by the Company of the Agreement, the
Indenture and the Registration Rights Agreement do not, and the performance by
it of its obligations thereunder will not, (i) to such counsel’s knowledge,
result in a violation by the Company of any applicable provisions of the
Tennessee Business Corporation Act or (ii) result in a violation of the
Company’s Charter or Bylaws, each as currently in effect.


7.            Assuming the truth and accuracy of the representations and
warranties of each of the Purchasers set forth in the Agreement, the
Subordinated Notes to be issued and sold by the Company to Purchasers pursuant
to the Agreement will be issued in a transaction exempt from the registration
requirements of the Securities Act.


30


--------------------------------------------------------------------------------


